Exhibit 10.2

EMPL_NAME]
Employee ID: [EMPLID]
Grant Number: [GRANT_ID]


APPLIED MATERIALS, INC.


PERFORMANCE UNITS AGREEMENT


NOTICE OF GRANT
Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an award of Performance Units under the Company’s Employee Stock
Incentive Plan (the “Plan”). The date of this Performance Units Agreement (the
“Agreement”) is [GRANT_DT] (the “Grant Date”). Subject to the provisions of the
Terms and Conditions of Performance Units Agreement (the “Terms and Conditions”)
[and Exhibit(s) [__]] (attached), which constitute part of this Agreement, and
of the Plan, the principal features of this Award are as follows:


Total Performance Units:
$___________

    


Vesting of Performance Units:
[VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS]*



* Except as otherwise provided in the Terms and Conditions, the Employee will
not vest in the Performance Units unless he or she is employed by the Company or
one of its Affiliates through the applicable vesting date [except as
specifically provided in the Terms and Conditions and/or Exhibit [___]].



--------------------------------------------------------------------------------



IMPORTANT:


Your electronic or written signature below indicates your agreement and
understanding that this Award is subject to all of the terms and conditions
contained in the Terms and Conditions to this Agreement (including exhibits
thereto) and the Plan. For example, important additional information on vesting
and forfeiture of this Award is contained in paragraphs 3 through 5, 7 and 11 of
the Terms and Conditions [as well as in [Exhibit(s) [__]] and in Sections 4.5
and 13.10 of the Plan (such Plan sections relating to treatment of Awards in
connection with a Change of Control (as defined in the Plan)). PLEASE BE SURE TO
READ ALL OF THE TERMS AND CONDITIONS [AND EXHIBIT(S) [__]], WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS GRANT.
By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”
EMPLOYEE                        
 

[NAME]                        
Date: ___________, 20___                


Be sure to retain a copy of your returned [electronically] signed Agreement. You
may obtain a paper copy at any time and at the Company’s expense by requesting
one from Stock Programs (see paragraph 12 of the Terms and Conditions). If you
prefer not to electronically sign this Agreement, you may accept this Agreement
by signing a paper copy of the Agreement and delivering it to Stock Programs.


[Any international materials to be added if/as appropriate.]



-2-

--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF PERFORMANCE UNITS AGREEMENT

1.    Grant. The Company hereby grants to the Employee the number of Performance
Units set forth on the first page of the Notice of Grant of this Agreement,
subject to all the terms and conditions in this Agreement and the Plan. Unless
otherwise defined herein, capitalized terms used herein will have the meanings
ascribed to them in the Plan.
2.    Company’s Obligation to Pay. Each Performance Unit has an initial value of
one U.S. dollar (U.S.$1.00) as of the Grant Date. Each Performance Unit
represents the right to receive on the vesting date (or such later time
indicated in this Agreement) the cash amount of one U.S. dollar (U.S.$1.00).
Payment of cash amounts in settlement for Performance Units shall be subject to
applicable tax withholdings. Unless and until the Performance Units have vested
in the manner set forth in paragraphs 3 through 5, or paragraph 11, the Employee
will have no right to payment of such Performance Units. Prior to actual payment
of any vested Performance Units, such Performance Units will represent an
unsecured obligation of the Company. For purposes of this Agreement, “cash” will
be deemed to be cash or any cash equivalents, such as checks, wire transfers or
electronic delivery of cash amounts to an account.
3.    Vesting Schedule/Period of Restriction. Except as provided in
paragraphs 4, 5 and 11 of this Agreement, and Sections 4.5 and 13.10 of the
Plan, and subject to paragraph 7, the Performance Units awarded by this
Agreement will vest in accordance with the vesting provisions set forth in [in
Exhibit [__]][on the first page of the Notice of Grant] of this Agreement.
Performance Units will not vest in accordance with any of the provisions of this
Agreement unless the Employee will have been continuously employed by the
Company or by one of its Affiliates from the Grant Date up to and including the
scheduled vesting date of the Performance Units.
4.    Modifications to Vesting Schedule.
(a)    Vesting upon Personal Leave of Absence. In the event that the Employee
takes a personal leave of absence (“PLOA”), the Performance Units awarded by
this Agreement that are scheduled to vest will be modified as follows:
(i)    if the duration of the Employee’s PLOA is six (6) months or fewer, the
vesting schedule set forth in [in Exhibit [__]][on the first page of the Notice
of Grant] of this Agreement will not be affected by the Employee’s PLOA.
(ii)    if the duration of the Employee’s PLOA is greater than six (6) months
but not more than twelve (12) months, the scheduled vesting of any Performance
Units awarded by this Agreement that are not then vested will be deferred for a
period of time equal to the duration of the Employee’s PLOA, minus six (6)
months.
(iii)    if the duration of the Employee’s PLOA is greater than twelve (12)
months, any Performance Units awarded by this Agreement that are not then vested
will immediately terminate.

-3-

--------------------------------------------------------------------------------



(iv)    Example 1. Employee’s Performance Units are scheduled to vest on
January 1, 2014. On May 1, 2013, Employee begins a six-month PLOA. The vesting
schedule of Employee’s Performance Units remains unchanged and will still be
scheduled to vest on January 1, 2014.
(v)    Example 2. Employee’s Performance Units are scheduled to vest on
January 1, 2014. On May 1, 2013, Employee begins a nine-month PLOA. Employee’s
Performance Units awarded by this Agreement that are scheduled to vest after
November 2, 2013 will be modified (this is the date on which the Employee’s PLOA
exceeds six (6) months). Employee’s Performance Units now will be scheduled to
vest on April 1, 2014 (three (3) months after the originally scheduled date).
(vi)    Example 3. Employee’s Performance Units are scheduled to vest on
January 1, 2014. On May 1, 2013, Employee begins a 13-month PLOA. Employee’s
Performance Units will terminate on May 2, 2014.
In general, a “personal leave of absence” does not include any legally required
leave of absence. The duration of the Employee’s PLOA will be determined over a
rolling twelve (12) month measurement period. Performance Units awarded by this
Agreement that are scheduled to vest during the first six (6) months of the
Employee’s PLOA will continue to vest as scheduled. However, Performance Units
awarded by this Agreement that are scheduled to vest after the first six (6)
months of the Employee’s PLOA will be deferred or terminated, depending on the
length of the Employee’s PLOA. The vesting schedule for the Performance Units
awarded by this Agreement will be modified as soon as the duration of the
Employee’s PLOA exceeds six (6) months.
(b)    Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, one hundred percent (100%) of the Performance
Units awarded by this Agreement will vest on the date of the Employee’s death.
In the event that any Applicable Law limits the Company’s ability to accelerate
the vesting of this award of Performance Units, this paragraph 4(b) will be
limited to the extent required to comply with Applicable Law. If the Employee is
subject to Hong Kong’s ORSO provisions, this paragraph 4(b) will not apply to
this award of Performance Units.
(c)    Change of Control. In the event of a Change of Control, the Performance
Units awarded under this Agreement will be treated in accordance with
Section 4.5 of the Plan. In addition, in the event Employee experiences a
qualifying Termination of Service within 12 months following a Change of
Control, the vesting of the Performance Units awarded under this Agreement may
be accelerated to the extent provided under Section 13.10 of the Plan.
(d)    [Reserved for any additional vesting provisions applicable to Award]
5.    Committee Discretion. The Committee, in its discretion, may at any time
accelerate the vesting of all or a portion of any unvested Performance Units,
subject to the terms of the Plan [To be added for Awards intended to be
performance-based compensation for Section 162(m) purposes:, but only with
respect to Performance Units that are [Eligible OPM Units], as defined in
Exhibit A]. If so accelerated, such Performance Units will be considered as
having vested as of the date specified by the Committee. Subject to the
provisions of this paragraph 5, if the Committee, in its discretion, accelerates
the vesting of all or a portion of any unvested Performance Units, the payment
of such accelerated Performance Units shall be made as soon as practicable upon
or following the accelerated vesting date, but in no event later than 60 days
following the vesting date of such accelerated Performance Units.

-4-

--------------------------------------------------------------------------------



Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of all or a portion of any unvested Performance Units is accelerated in
connection with the Employee’s Termination of Service (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if both (a) the
Employee is a “specified employee” within the meaning of Section 409A at the
time of such Termination of Service, and (b) the payment of such accelerated
Performance Units would result in the imposition of additional tax under Section
409A if paid to the Employee within the six (6) month period following the
Employee’s Termination of Service, then the payment of such accelerated
Performance Units will not be made until the date that is six (6) months and one
(1) day following the date of the Employee’s Termination of Service, unless the
Employee dies following his or her Termination of Service, in which case, the
Performance Units will be paid in cash to the Employee’s estate as soon as
practicable following his or her death. It is the intent of this Agreement to be
exempt from or comply with the requirements of Section 409A so that none of the
Performance Units provided under this Agreement or cash amounts issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be so exempt or
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
6.    Payment after Vesting. Any Performance Units that vest in accordance with
paragraphs 3 or 4 of this Agreement or Sections 4.5 or 13.10 of the Plan
(subject in each case to withholding under paragraph 8) will be paid to the
Employee (or in the event of the Employee’s death, to his or her estate) as soon
as practicable, but in all cases within 60 days following the vesting date of
such Performance Units. Any Performance Units that vest in accordance with
paragraphs 5 or 11 (subject to withholding under paragraph 8) will be paid to
the Employee (or in the event of the Employee’s death, to his or her estate) in
accordance with the provisions of such paragraph. For each Performance Unit that
vests, the Employee will receive one U.S. dollar (U.S.$1.00), subject to
withholding under paragraph 8.
7.    Forfeiture. Notwithstanding any contrary provision of this Agreement and
except in the event of Employee’s death (see paragraph 4(b)) [to be inserted as
appropriate: or as provided pursuant to paragraph 4(d)], any Performance Units
that have not vested pursuant to paragraphs 3 through 5 or paragraph 11 of this
Agreement or Sections 4.5 or 13.10 of the Plan at the time of the Employee’s
Termination of Service for any or no reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Board, in its sole discretion, may require the Employee to forfeit, return or
reimburse the Company all or a portion of the Performance Units subject to this
Award in accordance with paragraph 15 of the Agreement.
8.    Withholding of Taxes. When cash is delivered as payment for vested
Performance Units or, in the discretion of the Company, at such earlier time as
the Tax Obligations (defined below) are due, the Company (or the employing
Affiliate) will withhold a portion of the Performance Units that have an
aggregate market value sufficient to pay all taxes and social insurance
liability and other requirements in connection with the Performance Units,
including, without limitation, (a) all federal, state and local income,
employment and any other applicable taxes that are required to be withheld by
the Company or the employing Affiliate, (b) the Employee’s and, to the extent
required by the Company (or the employing Affiliate), the Company’s (or the
employing Affiliate’s) fringe benefit tax liability,

-5-

--------------------------------------------------------------------------------



if any, associated with the grant, vesting, or settlement of the Performance
Units awarded and the cash paid thereunder, and (c) all other taxes or social
insurance liabilities with respect to which the Employee has agreed to bear
responsibility (collectively, the “Tax Obligations”). Notwithstanding the
foregoing, the Company, in its sole discretion, may require the Employee to make
alternate arrangements satisfactory to the Company for such Tax Obligations in
advance of the arising of any Tax Obligations.
Notwithstanding any contrary provision of this Agreement, no Performance Units
will be settled through the payment of cash or otherwise unless and until
satisfactory arrangements (as determined by the Company) have been made by the
Employee with respect to the payment of any Tax Obligations that the Company
determines must be withheld or collected with respect to such Performance Units.
In addition and to the maximum extent permitted by law, the Company (or the
employing Affiliate) has the right to retain without notice from salary or other
amounts payable to the Employee, cash having a sufficient value to satisfy any
Tax Obligations that the Company determines cannot be satisfied through the
withholding of otherwise cash in settlement of the Performance units or that are
due prior to the settlement of Performance Units under the Performance Units
award. All Tax Obligations related to the Performance Units award and any
amounts delivered in payment thereof are the sole responsibility of the
Employee. Further, Employee shall be bound by any additional withholding
requirements included in the Notice of Grant [and/or Exhibit [__]] of this
Agreement.
9.    No Rights as Stockholder; No Interest. Neither the Employee nor any person
claiming under or through the Employee will have any of the rights or privileges
of a stockholder of the Company in respect of any Performance Units deliverable
hereunder. Any cash in settlement of Performance Units under this Agreement will
be paid without any interest thereon.
10.    No Effect on Employment. Subject to any authorized, written employment
contract with the Employee, the terms of the Employee’s employment will be
determined from time to time by the Company, or the Affiliate employing the
Employee, as the case may be, and the Company, or the Affiliate employing the
Employee, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Employee at
any time for any reason whatsoever, with or without good cause. The transactions
contemplated hereunder and the vesting schedule set forth in [in Exhibit
[__]][on the first page of the Notice of Grant] of this Agreement do not
constitute an express or implied promise of continued employment for any period
of time. A leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by the Company
or the Affiliate employing the Employee, as the case may be, will not be deemed
a Termination of Service for the purposes of this Agreement.
11.    Changes in Performance Units. The number and value of the Performance
Units under this Agreement will not be adjusted as a result of any stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event.
12.    Address for Notices. Any notice to be given to the Company under this
Agreement shall be addressed to the Company, in care of Stock Programs, at
Applied Materials, Inc., 3225 Oakmead Village Drive, M/S 1213, P.O. Box 58039,
Santa Clara, CA 95054, U.S.A., or at such other address as the Company may
hereafter designate in writing.

-6-

--------------------------------------------------------------------------------



13.    Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Performance Units and the rights and privileges
conferred hereby shall not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued cash in payment of the Performance Units. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
14.    Binding Agreement. Subject to the limitation on the transferability of
this Performance Units award contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
15.    [To be included for Awards subject to performance-based vesting: Clawback
in Connection with a Material Negative Financial Restatement. Pursuant to the
Company’s clawback policy, the Board, in its sole discretion, may require the
Employee to forfeit, return or reimburse the Company all or a portion of his or
her Performance Units subject to this Award if: (i) the Employee is or was a
Section 16 Person during the performance period applicable to the
performance-based vesting of the Performance Units, and (ii) the Employee
deliberately engaged in “Intentional Misconduct” (as defined below) that was
determined by the Board, in its sole discretion, to be the primary cause of a
material negative restatement of a Company financial statement that was filed
with the U.S. Securities and Exchange Commission and such financial statement,
as originally filed, is one of the Company’s three (3) most recently-filed
annual financial statements. The portion of this Award, if any, that the
Employee may be required to forfeit, return or reimburse under the prior
sentence will be determined by the Board, in its sole discretion, but will be no
more than the “Clawback Maximum” (as defined below).
For purposes of this Agreement, “Clawback Maximum” means the portion of the
Award that was in excess of the amount that the Employee would have received
under this Award had the Company’s financial results been calculated under the
restated financial statements.
To the extent Tax Obligations on such Performance Units were paid or due, such
forfeiture, return or reimbursement shall be limited to the after-tax portion of
the Clawback Maximum, unless otherwise required by Applicable Laws.
For purposes of this Agreement, “Intentional Misconduct” means the Employee’s
deliberate engagement in any one or more of the following: (a) fraud,
misappropriation, embezzlement or any other act or acts of similar gravity
resulting or intended to result directly or indirectly in substantial personal
enrichment to the Employee at the expense of the Company; (b) a material
violation of a federal, state or local law or regulation applicable to the
Company’s business that has a significant negative effect on the Company’s
financial results; or (c) a material breach of the Employee’s fiduciary duty
owed to the Company that has a significant negative effect on the Company’s
financial results; provided, however, that the Employee’s exercise of judgment
or actions (or abstention from action), and/or decision-making will not
constitute Intentional Misconduct if such judgment, action (or abstention from
action) and/or decision is, in the good faith determination of the Board,
reasonable based on the facts and circumstances known to the Employee at the
time of such judgment, action (or abstention from action) and/or decision; and
such judgment, action (or abstention from action) and/or

-7-

--------------------------------------------------------------------------------



decision is in an area or situation in which (i) discretion must be exercised by
the Employee or (ii) differing views or opinions may apply.
Further, the Board, in its sole discretion, may require the Employee to forfeit,
return and/or reimburse the Company for all or a portion of his or her
Performance Units award and any amounts paid thereunder (“Clawback Amount”), in
accordance with the Company’s clawback policy as may be established and/or
amended from time to time or as necessary or appropriate to comply with
Applicable Laws. To the extent Tax Obligations on such Clawback Amount were paid
or due, the forfeiture, return or reimbursement shall be limited to the
after-tax portion of the Clawback Amount, unless otherwise required by
Applicable Laws.]
[To be included for Awards not subject to performance-based vesting: The Board,
in its sole discretion, may require the Employee to forfeit, return and/or
reimburse the Company for all or a portion of his or her Performance Units award
and any amounts paid thereunder (“Clawback Amount”), in accordance with the
Company’s clawback policy as may be established and/or amended from time to time
or as necessary or appropriate to comply with Applicable Laws. To the extent Tax
Obligations on such Clawback Amount were paid or due, the forfeiture, return or
reimbursement shall be limited to the after-tax portion of the Clawback Amount,
unless otherwise required by Applicable Laws.]
16.    Additional Conditions to Issuance of Performance Units. The Company will
not be required to issue any amounts for Performance Units payable under this
Agreement prior to fulfillment of all of the following conditions: (a) the
completion of any registration or other qualification of such Performance Units
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee, in its sole discretion, will have determined to be
necessary or advisable; (b) the obtaining of any approval or other clearance
from any U.S. state or federal governmental agency, which the Committee, in its
sole discretion, will have determined to be necessary or advisable; and (c) the
lapse of such reasonable period of time following the vesting date of the
Performance Units, as the Committee may establish from time to time, for reasons
of administrative convenience.
17.    Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
18.    Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Units have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

-8-

--------------------------------------------------------------------------------



20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of amounts
pursuant to this award of Performance Units.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Performance Units award, the Employee expressly warrants that he or she has
received a right to receive cash amounts under the Plan, and has received, read
and understood a description of the Plan. The Employee understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
23.    Labor Law. By accepting this Performance Units award, the Employee
acknowledges that: (a) the grant of these Performance Units is a one-time
benefit which does not create any contractual or other right of the Employee to
receive future grants of Performance Units, or benefits in lieu of Performance
Units; (b) all determinations with respect to any future grants, including, but
not limited to, when the Performance Units will be granted, the number of
Performance Units subject to each award and when the Performance Units will
vest, shall be at the sole discretion of the Company; (c) the Employee’s
participation in the Plan is voluntary; (d) the value of these Performance Units
is an extraordinary item of compensation that is outside the scope of the
Employee’s employment contract, if any; (e) these Performance Units are not part
of the Employee’s normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the
vesting of these Performance Units shall cease upon Termination of Service for
any reason, except as may otherwise be explicitly provided in the Plan or this
Agreement; (g) these Performance Units have been granted to the Employee in the
Employee’s status as an employee of the Company or its Affiliates; and (h) there
shall be no additional obligations for any Affiliate employing the Employee as a
result of these Performance Units.
24.    Disclosure of Employee Information. By accepting this Performance Units
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Affiliates hold certain personal information about him or her, including
his or her name, home address and telephone number, date of birth, social
security or identity number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all awards of Performance Units
or any other entitlement to shares of stock or cash-settled amounts under the
Plan awarded, canceled, exercised, vested, unvested or outstanding in his or her
favor, for the purpose of managing and administering the Plan (“Data”). The
Employee further understands that the Company and/or its Affiliates will
transfer Data among themselves as necessary

-9-

--------------------------------------------------------------------------------



for the purpose of implementation, administration and management of his or her
participation in the Plan, and that the Company and/or any of its Affiliates may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Employee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. or Asia. The Employee authorizes the Company
to receive, possess, use, retain and transfer the Data in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data to a
broker or other third party with whom the Employee may elect to deposit any cash
amounts acquired from this award of Performance Units, as may be required for
the administration of the Plan and/or the subsequent holding of any cash amounts
acquired from this award of Performance Units on his or her behalf. The Employee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources department and/or the Stock Programs
Administrator for the Company and/or its applicable Affiliates. The Employee
understands, however, that refusing or withdrawing the Employee's consent may
affect the Employee's ability to participate in the Plan. For more information
on the consequences of the Employee's refusal to consent or withdrawal of
consent, the Employee understands that he or she may contact the Employee's
local Human Resources representative.
25.    Notice of Governing Law. This award of Performance Units will be governed
by, and construed in accordance with, the laws of the State of California, in
the U.S.A., without regard to principles of conflict of laws.
oOo

-10-

--------------------------------------------------------------------------------





[Exhibit]

-11-